This is an appeal from a judgment of a district court of Bexar county denying a plea of privilege to be sued in Harris county, rather than Bexar, presented by appellant. It is alleged in the petition that appellee is a copartnership composed of Henry Mueller and F. W. Huber, who reside in Bexar county, and that appellant is a corporation with its principal office in the city of Houston, Harris county, H. H. Ford, of the last-named county, being its manager, and W. F. Edmundson, of same county, its president. It is alleged that appellee, on July 1, 1925, entered Into a lease contract with Webster Company for the renting of two warehouses in Brazoria county; it being agreed that the lessee was to pay for necessary repairs to the foundations and walls of warehouse No. 2. In the early part of July, 1925, negotiations were exchanged between appellee and H. H. Ford, acting for appellant, at San Antonio, looking to a subleasing of the two warehouses to appellant, on an offer of appellee to sublet. Appellant accepted the offer by telegram and letter. Appellant filed its plea of privilege to be sued in Harris county which was controverted by appellee. The plea of privilege was filed and verified by "H. H. Ford, General Manager" of appellant, although his agency was denied by appellant in the transmission of the message referred to in the petition. Upon a hearing of the evidence the trial court denied the plea of privilege.
Undoubtedly, the negotiations as to the subleasing of the two warehouses in Brazoria county were had in San Antonio between H. H. Ford, general manager of appellant, and Ford went back to Houston to obtain a ratification of the contract he had entered into with appellee by appellant. He telegraphed an acceptance by his corporation of the terms of the contract and ratified it by letter. Appellant afterward acted under that contract. The lease for the warehouses was owned and held by Mueller and Huber and Ford never at any time owned an interest in the lease. Mueller swore that he never at any time assigned the leases to the partnership of which Ford was a member and that the partnership never had any interest in the lease of the warehouses. Ford in an uncertain way contradicted that testimony, but the trial court accepted Mueller's testimony, and we defer to the conclusion of that court.
The verbal agreement between appellee and Ford, the general manager and agent of appellant, was made in Bexar county and was approved by appellant in Harris county. Undoubtedly, a part of the cause of action arose in Bexar county. Under the evidence Ford had the absolute power and authority to make the contract, no part of which arose in Harris county. It was made in Bexar county and the subject of the contract was a lease of property in Brazoria county.
The judgment is affirmed.